Ryan, C.
In tbe district court of Douglas county plaintiff, obtained tbe following temporary restraining order: “ Upon reading tbe petition of plaintiff in tbe foregoing action, duly verified, ánd for good cause shown, it is ordered that tbe application of tbe plaintiff, Joseph P. Manning, for an order of injunction as prayed in said action be, and the same is hereby, set for bearing on Saturday, tbe 21st day of January, 1893, at 10 o’clock in tbe forenoon of that day, or as soon thereafter as tbe same can be beard, at court room No. 1 at tbe court bouse in the said county of Douglas, and that notice of tbe bearing of this order be given to defendant by Thursday, January 19,1893; and it is hereby further ordered by tbe court that a restraining order be, and tbe same is hereby, allowed, restraining and enjoining tbe said defendants, and their *84agents, servants, employes, and representatives, as prayed in said petition, to be and continue in full force and effect until tbe hearing and final determination of tbe application of said plaintiff for said order of injunction herein, and until tbe further order of court in that regard, upon plaintiff executing an undertaking in tbe sum of $500 as required by law.” On bearing for tbe purposes in tbe above order indicated, tbe temporary restraining order was vacated and tbe temporary injunction prayed was refused and denied. By petition in error plaintiff seeks to have tbe above reviewed as final orders. Tbe quotation of tbe entire restraining order, supplemented by a full description of tbe orders sought to be reviewed, shows that this case falls within tbe rule announced and enforced in Bartram v. Sherman, 46 Neb., 713. For tbe reason that, as indicated, tbe orders sought to be reviewed are not final, this proceeding is
Dismissed.